     Case 2:21-cr-00106-MCS Document 37 Filed 06/18/21 Page 1 of 2 Page ID #:484




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   UNITED STATES OF AMERICA, )     Case No. 2:21-CR-00106-MCS
                                )
12            Plaintiff,        )    ORDER CONTINUING HEARING DATE AND
                                )    BRIEFING SCHEDULE ON MOVANT TENANTS’
13                 v.           )    MOTIONS FOR RETURN OF PROPERTY AND
                                )    MOTIONS FOR LEAVE TO PROCEED
14   U.S. PRIVATE VAULTS, INC., )    ANONYMOUSLY
       California Corporate     )
15     Number C3405297,,        )
                                )
16            Defendant.        )
                                )
17
18
19        Pursuant to the stipulation of plaintiff United States of
20   America and movant Tenants 1, 2, 3 and 4 (collectively, the
21   “movants”), and good cause appearing therefor, IT IS HEREBY
22   ORDERED that that the deadlines set forth in the Court’s June
23   11, 2021 order (docket no. 34) concerning the motions for return
24   of property pursuant to Fed. R. Crim. P. 41(g) filed by movants
25   Tenant-1 and Tenant-2 (docket no. 12), Tenant-3 (docket no. 16)
26   and Tenant-4 (docket no. 20) and the motions for leave to
27   proceed anonymously filed by movants Tenant-1 and Tenant-2
28   (docket no. 11), Tenant-3 (docket no. 15) and Tenant-4 (docket
     Case 2:21-cr-00106-MCS Document 37 Filed 06/18/21 Page 2 of 2 Page ID #:485



1    no. 19) are hereby continued as follows:        movants’ time to file
2    their supplemental brief is continued from June 28, 2021 to July
3    5, 2021; the government’s time to file its reply thereto is
4    continued from June 28, 2021 to July 12, 2021; and the further
5    hearing on this matter is continued from July 12, 2021 at 3:00
6    p.m. to July 26, 2021 at 3:00 p.m.
7    Dated: June 18, 2021
                                       THE HONORABLE MARK C. SCARSI
8                                      UNITED STATES DISTRICT JUDGE
9
10
     Presented By:
11
     TRACY L. WILKISON
12   Acting United States Attorney
     SCOTT M. GARRINGER
13   Assistant United States Attorney
     Chief, Criminal Division
14
15
            /s/
16   ANDREW BROWN
     VICTOR A. RODGERS
17   MAXWELL COLL
     Assistant United States Attorneys
18
     Attorneys for Plaintiff
19   UNITED STATES OF AMERICA
20
21
22
23
24
25
26
27
28

                                         2
